                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA

LEEANN KELLEY,                                  )
                                                )
                        Plaintiff,              )
                                                )
v.                                              )        Case No. CIV-19-404-PRW
                                                )
ALLEN J. WELCH,                                 )
                                                )
                        Defendant.              )

                                                ORDER

        On June 14, 2019, United States Magistrate Judge Gary Purcell issued a Report and

Recommendation in this action. The Magistrate Judge recommended that Plaintiff’s Application

to Proceed in District Court Without Prepaying Fees or Costs (Dkt. 2) be denied. Plaintiff was

advised of her right to object to the Report and Recommendation by July 5, 2019. A review of the

file reveals that Plaintiff has filed no objection, nor paid the filing fee.

        Accordingly, upon de novo review, the Court:

        (1)     ADOPTS the Report and Recommendation (Dkt. 6) issued by the Magistrate Judge
                on June 14, 2019;

        (2)     DENIES Plaintiff’s Application to Proceed in District Court Without Prepaying
                Fees or Costs; and

        (3)     ORDERS that if Plaintiff fails to pay the $400.00 filing fee within 21 days of the
                date of this order, this action shall be dismissed without prejudice to refiling,
                pursuant to LCvR 3.3(e).

        IT IS SO ORDERED this 15th day of July, 2019.
